DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 03/02/2022.

Specification
4. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:
INFORMATION PROCESSING APPARATUS AND METHOD CAPABLE OF FLEXIBILITY SETTING DISPLAY MODES OF VIRTUAL OBJECTS IN A VIRTUAL SPACE.





Claim Interpretations - 35 USC § 112, Sixth Paragraph
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims 1-18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “module,” or “used for”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "information acquisition unit, setting unit” in claims 1, 3-5, 7, 9-12, 15-16 and 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation "information acquisition unit, setting unit” as recited in claims 1, 3-5, 7, 9-12, 15-16 and 18, each limitation is a limitation which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification provides no disclosure of a structure for each of the limitations "information acquisition unit, setting unit” as recited in claims 1, 3-5, 7, 9-12, 15-16 and 18, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1, 3-5, 7, 9-12, 15-16 and 18 cannot be determined.
Therefore, the claims 1, 3-5, 7, 9-12, 15-16 and 18 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) 	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) 	Amend the written description of the specification such that it clearly links the structure,
material, or acts disclosed therein to the function recited in the claim, without introducing any
new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.	Claim 20 is rejected under pre-AIA  35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 recites that it is "[a] program for causing a processor to execute" which may be interpreted as computer usable program software product. However, MPEP states, “computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical ‘things.’ They are neither computer components nor statutory processes, as they are not ‘acts’ being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized” (§ 2106.01 [R-6]). 



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 11244510 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.

Table 1: illustrates the conflicting claim pairs:
17/567422
1
2,3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
US11244510B2
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19


The similar limitations of claims 1-19 of U.S. Patent No. 11244510 B2 and claims 1-20 of the instant application 17/567422.
Instant Application (17/567422)
US 11244510 B2
1. An information processing apparatus comprising:
     an information acquisition unit that obtains first state information regarding a state of a first user; and




     a setting unit that sets, on a basis of the first state information, a display mode of a second virtual object in a virtual space in which a first virtual object corresponding to the first user and the second virtual object corresponding to a second user are arranged.




1. An information processing apparatus, comprising: a processor configured to:
     obtain first state information regarding a state of a first user based on a sensor input, wherein the first user corresponds to a first virtual object in a virtual space; and
     the first state information indicates one of a positive state of the first user or a negative state of the first user;
     set a display mode of a second virtual object corresponding to a second user in the virtual space for a first device of the first user, wherein the virtual space comprises an arrangement of the first virtual object corresponding to the first user and the second virtual object corresponding to the second user; and
     change a position of the second virtual object corresponding to the second user with respect to the first virtual object corresponding to the first user in the virtual space for the first device, wherein
     the change in the position of the second virtual object with respect to the first virtual object in the virtual space for the first device is based on the set display mode and the first state information of the first user that indicates one of the positive state of the first user or the negative state of the first user.  
2. The information processing apparatus according to claim 1, wherein the setting of the display mode includes setting of a distance between the first virtual object and the second virtual object.
3. The information processing apparatus according to claim 2, 
     wherein the first state information is classified into a plurality of categories,
     the setting unit determines the category of the first state information,
     reduces the distance between the first virtual object and the second virtual object in a case where the first user is determined to be positive as a result of the determination, and
     increases the distance between the first virtual object and the second virtual object in a case where the first user is determined to be negative as a result of the determination.
2. The information processing apparatus according to claim 1, wherein the first state information is classified into a plurality of categories, the processor is further configured to:




     determine a category of the first state information among the plurality of categories;
     reduce a distance between the first virtual object and the second virtual object in a case where the determined category indicates that the first user is in the positive state; and

     increase the distance between the first virtual object and the second virtual object in a case where the determined category indicates that the first user is in the negative state.
4. The information processing apparatus according to claim 1, wherein the setting unit sets a display mode of the second virtual object in the virtual space for a first device of the first user and a display mode of the first virtual object in the virtual space for a second device of the second user, such that the display modes differ from each other.
3. The information processing apparatus according to claim 1, wherein the processor is further configured to set a display mode of the first virtual object in the virtual space for a second device of the second user, such that the display mode of the second virtual object is different from the display mode of the first virtual object.
5. The information processing apparatus according to claim 4, wherein the setting unit alters the display mode of the second virtual object in the virtual space for the first device on a basis of the first state information, and
     performs no alteration of the display mode of the first virtual object in the virtual space for the second device based on the first state information.
4. The information processing apparatus according to claim 3, wherein the processor is further configured to perform no alteration of the display mode of the first virtual object in the virtual space for the second device based on the first state information.
6. The information processing apparatus according to claim 4, wherein the virtual
space for the first device and the virtual space for the second device are a same virtual space.
5. The information processing apparatus according to claim 3, wherein the virtual space for the first device and the virtual space for the second device are a same virtual space.
7. The information processing apparatus according to claim 2, wherein the setting
unit sets the distance between the first virtual object and the second virtual object on a
basis of a non-interference region for the first virtual object or a non-interference region
for the second virtual object.
6. The information processing apparatus according to claim 1, wherein the processor is further configured to set a distance between the first virtual object and the second virtual object based on at least one of a non-interference region for the first virtual object or a non-interference region for the second virtual object.
8. The information processing apparatus according to claim 7,  
     wherein the non-interference region for the first virtual object is set on a basis of information regarding an attribute of the first user, and
     the non-interference region for the second virtual object is set on a basis of information regarding an attribute of the second user.
7. The information processing apparatus according to claim 6, wherein the processor is further configured to:
     set the non-interference region for the first virtual object based on information regarding an attribute of the first user; and
     set the non-interference region for the second virtual object based on information regarding an attribute of the second user.
9. The information processing apparatus according to claim 7, wherein the setting
unit sets the distance between the first virtual object and the second virtual object so as
not to allow entrance of the second virtual object into the non-interference region for the
first virtual object.
8. The information processing apparatus according to claim 6, wherein the processor is further configured to set the distance between the first virtual object and the second virtual object so as not to allow entrance of the second virtual object into the non-interference region for the first virtual object.
10. The information processing apparatus according to claim 7, wherein the setting
unit sets the distance between the first virtual object and the second virtual object so as
not to allow entrance of the first virtual object into the non-interference region for the
second virtual object.
9. The information processing apparatus according to claim 6, wherein the processor is further configured to set the distance between the first virtual object and the second virtual object so as not to allow entrance of the first virtual object into the non-interference region for the second virtual object.
11. The information processing apparatus according to claim 7, wherein the setting
unit sets the distance between the first virtual object and the second virtual object so as not to allow overlapping of the non-interference region for the first virtual object with the non-interference region for the second virtual object.
10. The information processing apparatus according to claim 6, wherein the processor is further configured to set the distance between the first virtual object and the second virtual object so as not to allow overlapping of the non-interference region for the first virtual object with the non-interference region for the second virtual object.
12. The information processing apparatus according to claim 1,
     wherein the information acquisition unit obtains second state information regarding a state of the second user, and
     the setting unit sets the display mode of the second virtual object on a basis of the second state information.
11. The information processing apparatus according to claim 1, wherein the processor is further configured to:
     obtain second state information regarding a specific state of the second user; and
     set the display mode of the second virtual object based on the second state information.
13. The information processing apparatus according to claim 12, wherein 
     the first state information is information regarding behavior or biometric information of the first user, and

     the second state information is information regarding behavior or biometric information of the second user.
12. The information processing apparatus according to claim 11, wherein
     the first state information is one of information regarding a behavior of the first user or biometric information of the first user, and
     the second state information is one of information regarding a behavior of the second user or biometric information of the second user.
14. The information processing apparatus according to claim 13, wherein 
     the information regarding the behavior includes any one of pieces of information regarding user's facial expression, blinks, posture, vocalization, and a line-of-sight direction, and
     the biometric information includes any one of pieces of information regarding user's heart rate, body temperature, and perspiration.
13. The information processing apparatus according to claim 12, wherein
     the information regarding the behavior includes at least one of user's facial expression, blinks, posture, vocalization, or a line-of-sight direction, and
     the biometric information includes at least one of user's heart rate, body temperature, or perspiration.
15. The information processing apparatus according to claim 1, wherein the setting
unit sets the first virtual object to one of a plurality of groups in the virtual space on a
basis of the first state information.
14. The information processing apparatus according to claim 1, wherein the processor is further configured to set the first virtual object to one of a plurality of groups in the virtual space based on the first state information.
16. The information processing apparatus according to claim 1, wherein the setting
unit sets a position of the first virtual object in the virtual space on a basis of a static
parameter of the first user.
15. The information processing apparatus according to claim 1, wherein the processor is further configured to set a position of the first virtual object in the virtual space based on a static parameter of the first user.
17. The information processing apparatus according to claim 16, wherein the static
parameter includes a user attribute of the first user or a role of the first user in the virtual
space.
16. The information processing apparatus according to claim 15, wherein the static parameter includes one of a user attribute of the first user or a role of the first user in the virtual space.
18. The information processing apparatus according to claim 16, wherein 
     the virtual space includes a plurality of scenes, and
     the setting unit sets the position of the first virtual object in accordance with one
of the plurality of scenes set as the virtual space.
17. The information processing apparatus according to claim 15, wherein
     the virtual space includes a plurality of scenes, and
     the processor is further configured to set the position of the first virtual object based on one scene of the plurality of scenes set as the virtual space.
19. An information processing method comprising:
     obtaining first state information regarding a state of a first user; and






     setting, by a processor, on a basis of the first state information, a display mode of a second virtual object in a virtual space in which a first virtual object corresponding to the first user and the second virtual object corresponding to a second user are
arranged.
18. An information processing method, comprising:
     obtaining first state information regarding a state of a first user based on a sensor input, wherein
     the first user corresponds to a first virtual object in a virtual space, and the first state information indicates one of a positive state of the first user or a negative state of the first user;
setting, by a processor, a display mode of a second virtual object corresponding to a second user in the virtual space for a first device of the first user, wherein the virtual space comprises an arrangement of the first virtual object corresponding to the first user and the second virtual object corresponding to the second user; and
     changing a position of the second virtual object corresponding to the second user with respect to the first virtual object corresponding to the first user in the virtual space for the first device, wherein
     the change in the position of the second virtual object with respect to the first virtual object in the virtual space for the first device is based on the set display mode and the first state information of the first user that indicates one of the positive state of the first user or the negative state of the first user.
20. A program for causing a processor to execute:




     obtaining first state information regarding a state of a first user; and






setting, on a basis of the first state information, a display mode of a second
virtual object in a virtual space in which a first virtual object corresponding to the first user and the second virtual object corresponding to a second user are arranged.
19. A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising:
     obtaining first state information regarding a state of a first user based on a sensor input, wherein the first user corresponds to a first virtual object in a virtual space, and
     the first state information indicates one of a positive state of the first user or a negative state of the first user;
setting a display mode of a second virtual object corresponding to a second user in the virtual space for a first device of the first user, wherein the virtual space comprises an arrangement of the first virtual object corresponding to the first user and the second virtual object corresponding to the second user; and
     changing a position of the second virtual object corresponding to the second user with respect to the first virtual object corresponding to the first user in the virtual space for the first device, wherein
     the change in the position of the second virtual object with respect to the first virtual object in the virtual space for the first device is based on the set display mode and the first state information of the first user that indicates one of the positive state of the first user or the negative state of the first user.



Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively filed
before the effective filing date of the claimed invention.



14.	Claims 1-3, 7-11, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toru et al., (machine translation of JP-2008107895-A, hereinafter "Toru")
Regarding claim 1, Toru discloses an information processing apparatus (Toru- Fig. 2: server 10), comprising:
an information acquisition unit that obtains first state information regarding a state of a first user (Toru- Fig: 1 shows an avatar 2 as a “character” operated by each user is arranged [a first user]; ¶0019, displaying the latest state of the virtual space reflecting the behavior of each character [first state information regarding a state of a first user] […] A commonality detection unit [information acquisition unit] that detects commonalities between users by analyzing the transmitted information and comparing keywords that are relatively frequently used, and at least conversation between each character in the virtual space; ¶0045, in the virtual space 1, each user can state their opinions and impressions via the avatar 2 [obtains first state information regarding a state of a first user] while watching the video of the sports game displayed on the video display unit 1A; ¶0068, the state of the virtual space; Fig. 5 and ¶0080, a state of the virtual space displayed on the screen of the client computer 60 [obtains first state information regarding a state of a first user]. When the user activates the web browser as the client software 62 and logs in to the virtual space providing server 10, the virtual space G1 as shown in FIG. 5 is displayed); and
a setting unit that sets, on a basis of the first state information, a display mode of a second virtual object in a virtual space in which a first virtual object corresponding to the first user and the second virtual object corresponding to a second user are arranged (Toru- ¶0019, displaying the latest state of the virtual space reflecting the behavior of each character [first state information] […]; ¶0045, in the virtual space 1, each user can state their opinions and impressions via the avatar 2 [the first state information] while watching the video of the sports game displayed on the video display unit 1A; ¶0068, creates a virtual space as a virtual stadium including one or a plurality of maps based on the virtual space management information 125, and arranges the avatars of the respective users in this virtual space [a display mode of a second virtual object in a virtual space]. The virtual space management unit 104 [a setting unit] determines the position and appearance of the avatar [set a display mode] […] and displays it in the virtual space; ¶0099, at least if either one of the users wants to be intimate with the other user, then the avatar of the one user is likely to be located closer to the avatar of the other user [display mode] for a longer period of time. Generally, avatars existing within a predetermined distance in the virtual space can talk in a so-called ALL mode).

Regarding claim 2, Toru discloses the information processing apparatus according to claim 1, and further discloses wherein the setting of the display mode includes setting of a distance between the first virtual object and the second virtual object (Toru- ¶0018, the distance between the characters in the virtual space; ¶0099, avatars existing within a predetermined distance in the virtual space can talk in a so-called ALL mode).

Regarding claim 3, Toru discloses the information processing apparatus according to claim 2, and further discloses wherein the first state information is classified into a plurality of categories (Toru- ¶0101-0102, the friendship level of each user. By classifying the calculated exchange status values according to preset friendship levels, a group of particularly close users (friendship level 1), a group of relatively close users (friendship level 2), and a group of users who are close to friends A user group for each friendship level can be obtained as in (friendship level 3) [the first state information is classified into a plurality of categories]), the setting unit determines the category of the first state information (Toru- ¶0101-0102, the the friendship level of each user [category of the first state information]. By classifying the calculated exchange status values according to preset friendship levels, a group of particularly close users (friendship level 1), a group of relatively close users (friendship level 2), and a group of users who are close to friends A user group for each friendship level can be obtained as in (friendship level 3)),
reduces the distance between the first virtual object and the second virtual object in a case where the first user is determined to be positive as a result of the determination (Toru- ¶0115-0116, the friend level 1 is set in the zone 1, the friend level 2 is set in the zone 2, the friend level 3 is set in the zone 3, and the friend level 4 is set in the zone 4 […] the distance from the avatar decreases, the value of the friendship level increases. The friendship level is set according to the distance from the avatar […] The higher the friendship level, the more detailed the appearance of the avatar […] Therefore, users who are close to each other can have an intimate conversation or the like through a more realistic avatar […] In this way, by changing the appearance of the avatar according to the degree of intimacy), and
increases the distance between the first virtual object and the second virtual object in a case where the first user is determined to be negative as a result of the determination (Toru- ¶0115-0116, the friend level 1 is set in the zone 1, the friend level 2 is set in the zone 2, the friend level 3 is set in the zone 3, and the friend level 4 is set in the zone 4. That is, as the distance from the avatar increases, the value of the friendship level decreases, and as the distance from the avatar decreases, the value of the friendship level increases. The friendship level is set according to the distance from the avatar […] The lower the friendship level, the more simplified the appearance of the avatar […] The users who are not so close to each other can carefully talk with each other through the simplified avatar. In this way, by changing the appearance of the avatar according to the degree of intimacy).

Regarding claim 7, Toru discloses the information processing apparatus according to claim 2, and further discloses wherein the setting unit sets the distance between the first virtual object and the second virtual object (see Claim 2 rejection for detailed analysis) on a basis of a non-interference region for the first virtual object or a non-interference region for the second virtual object (Toru- Fig. 11 and ¶0113-0115, multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away. Zone 1 (zone 1 ≤ L1) within the diameter L1 centered on the position of the avatar of interest, zone 2 (L1 <zone 2 ≤ L2) within the range L2, zone 3 (L2 <zone 2) within the range L3. 3≦L3) and L4 are defined as zone 4 (L3<zone 4≦L4), respectively […] And a friend level is set in each zone. The friend level 1 is set in the zone 1, the friend level 2 is set in the zone 2, the friend level 3 is set in the zone 3, and the friend level 4 is set in the zone 4).

Regarding claim 8, Toru discloses the information processing apparatus according to claim 7, and further discloses wherein the non-interference region for the first virtual object is set on a basis of information regarding an attribute of the first user (Toru- ¶0110, manages a user ID, an item ID, an attribute, an item display file for each friendship level, and the like in association with each other […] The attribute is information indicating the category to which each item belongs. For example, various hat items such as student caps, baseball caps, and bowler hats are given the attribute of “hat”. Similar to the drawing level of the appearance of the avatar, the drawing level of the item changes according to the friendship level [an attribute of the first user]; Fig. 11 and ¶0113-0115, multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away. Zone 1 (zone 1 ≤ L1) within the diameter L1 centered on the position of the avatar of interest, zone 2 (L1 <zone 2 ≤ L2) within the range L2, zone 3 (L2 <zone 2) within the range L3. 3≦L3) and L4 are defined as zone 4 (L3<zone 4≦L4), respectively […] And a friend level is set in each zone. The friend level 1 is set in the zone 1, the friend level 2 is set in the zone 2, the friend level 3 is set in the zone 3, and the friend level 4 is set in the zone 4 [non-interference region for the first virtual object is set on a basis of information of the first user]), and
the non-interference region for the second virtual object is set on a basis of information regarding an attribute of the second user (Toru- ¶0110, manages a user ID, an item ID, an attribute, an item display file for each friendship level, and the like in association with each other […] The attribute is information indicating the category to which each item belongs. For example, various hat items such as student caps, baseball caps, and bowler hats are given the attribute of “hat”. Similar to the drawing level of the appearance of the avatar, the drawing level of the item changes according to the friendship level [an attribute of the second user]; Fig. 11 and ¶0113-0115, multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away. Zone 1 (zone 1 ≤ L1) within the diameter L1 centered on the position of the avatar of interest, zone 2 (L1 <zone 2 ≤ L2) within the range L2, zone 3 (L2 <zone 2) within the range L3. 3≦L3) and L4 are defined as zone 4 (L3<zone 4≦L4), respectively […] And a friend level is set in each zone. The friend level 1 is set in the zone 1, the friend level 2 is set in the zone 2, the friend level 3 is set in the zone 3, and the friend level 4 is set in the zone 4 [non-interference region for the second virtual object is set on a basis of information of the second user]).
Toru does not directly teach the non-interference region for the first virtual object is set on a basis of information regarding an attribute of the first user, and the non-interference region for the second virtual object is set on a basis of information regarding an attribute of the second user. However, Toru does teach the multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away and a friend level is set in each zone [0113-0115]. Toru further discloses manages an attribute. The attribute is information indicating the category to which each item belongs that the drawing level of the item changes according to the friendship level [0110]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the information processing apparatus taught by Toru with the multiple zones are set concentrically around the position of the avatar of interest is set on a basis of information regarding an attribute for each user so the non-interference region for the first virtual object is set on a basis of information regarding an attribute of the first user, and the non-interference region for the second virtual object is set on a basis of information regarding an attribute of the second user because by doing so would provide “a virtual space providing server according to one aspect of the present invention provides a common virtual space to a plurality of client computers connected via a network, and each client computer connects to a network. A character symbolizing each user is operated in the virtual space in accordance with an operation instruction input via, and the latest state of the virtual space reflecting the behavior of each character is sent to each client computer via the network” [0010].

Regarding claim 9, Toru discloses the information processing apparatus according to claim 7, and further discloses wherein the setting unit sets the distance between the first virtual object and the second virtual object so as not to allow entrance of the second virtual object into the non-interference region for the first virtual object (Toru- ¶0018, the distance between the characters in the virtual space; ¶0115, as the distance from the avatar increases, the value of the friendship level decreases, and as the distance from the avatar decreases, the value of the friendship level increases. The friendship level is set according to the distance from the avatar [sets the distance between the first virtual object and the second virtual object]; Fig. 11 and ¶0113-0115, multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away. Zone 1 (zone 1 ≤ L1) within the diameter L1 centered on the position of the avatar of interest, zone 2 (L1 <zone 2 ≤ L2) within the range L2, zone 3 (L2 <zone 2) within the range L3. 3≦L3) and L4 are defined as zone 4 (L3<zone 4≦L4), respectively […] And a friend level is set in each zone. The friend level 1 is set in the zone 1, the friend level 2 is set in the zone 2, the friend level 3 is set in the zone 3, and the friend level 4 is set in the zone 4  [not to allow entrance of the second virtual object into the non-interference region for the first virtual object]).
Toru does not directly teach to set the distance between the first virtual object and the second virtual object so as not to allow entrance of the second virtual object into the non-interference region for the first virtual object. However, Toru does teach the distance between the characters in the virtual space [0018]. Toru further discloses the multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away and a friend level is set in each zone [0113-0115]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the information processing apparatus taught by Toru with the multiple zones are set concentrically around the position of the avatar of interest is set based on the distance between the characters in the virtual space so as not to allow entrance of the second virtual object into the non-interference region for the first virtual object because by doing so would provide “a virtual space providing server according to one aspect of the present invention provides a common virtual space to a plurality of client computers connected via a network, and each client computer connects to a network. A character symbolizing each user is operated in the virtual space in accordance with an operation instruction input via, and the latest state of the virtual space reflecting the behavior of each character is sent to each client computer via the network” [0010].

Regarding claim 10, Toru discloses the information processing apparatus according to claim 7, and further discloses wherein the setting unit sets the distance between the first virtual object and the second virtual object so as not to allow entrance of the first virtual object into the non-interference region for the second virtual object (Toru- ¶0018, the distance between the characters in the virtual space; ¶0115, as the distance from the avatar increases, the value of the friendship level decreases, and as the distance from the avatar decreases, the value of the friendship level increases. The friendship level is set according to the distance from the avatar [sets the distance between the first virtual object and the second virtual object]; Fig. 11 and ¶0113-0115, multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away. Zone 1 (zone 1 ≤ L1) within the diameter L1 centered on the position of the avatar of interest, zone 2 (L1 <zone 2 ≤ L2) within the range L2, zone 3 (L2 <zone 2) within the range L3. 3≦L3) and L4 are defined as zone 4 (L3<zone 4≦L4), respectively […] And a friend level is set in each zone. The friend level 1 is set in the zone 1, the friend level 2 is set in the zone 2, the friend level 3 is set in the zone 3, and the friend level 4 is set in the zone 4  [not to allow entrance of the first virtual object into the non-interference region for the second virtual object]).
Toru does not directly teach to set the distance between the first virtual object and the second virtual object so as not to allow entrance of the first virtual object into the non-interference region for the second virtual object. However, Toru does teach the distance between the characters in the virtual space [0018]. Toru further discloses the multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away and a friend level is set in each zone [0113-0115]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the information processing apparatus taught by Toru with the multiple zones are set concentrically around the position of the avatar of interest is set based on the distance between the characters in the virtual space so as not to allow entrance of the first virtual object into the non-interference region for the second virtual object because by doing so would provide “a virtual space providing server according to one aspect of the present invention provides a common virtual space to a plurality of client computers connected via a network, and each client computer connects to a network. A character symbolizing each user is operated in the virtual space in accordance with an operation instruction input via, and the latest state of the virtual space reflecting the behavior of each character is sent to each client computer via the network” [0010].

Regarding claim 11, Toru discloses the information processing apparatus according to claim 7, and further discloses wherein the setting unit sets the distance between the first virtual object and the second virtual object so as not to allow overlapping of the non-interference region for the first virtual object with the non-interference region for the second virtual object (Toru- ¶0018, the distance between the characters in the virtual space; ¶0115, as the distance from the avatar increases, the value of the friendship level decreases, and as the distance from the avatar decreases, the value of the friendship level increases. The friendship level is set according to the distance from the avatar [sets the distance between the first virtual object and the second virtual object]; Fig. 11 and ¶0113-0115, multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away. Zone 1 (zone 1 ≤ L1) within the diameter L1 centered on the position of the avatar of interest, zone 2 (L1 <zone 2 ≤ L2) within the range L2, zone 3 (L2 <zone 2) within the range L3. 3≦L3) and L4 are defined as zone 4 (L3<zone 4≦L4), respectively […] And a friend level is set in each zone. The friend level 1 is set in the zone 1, the friend level 2 is set in the zone 2, the friend level 3 is set in the zone 3, and the friend level 4 is set in the zone 4  [not to allow entrance of the first virtual object into the non-interference region for the second virtual object]).
Toru does not directly teach to set the distance between the first virtual object and the second virtual object so as not to allow overlapping of the non-interference region for the first virtual object with the non-interference region for the second virtual object. However, Toru does teach the distance between the characters in the virtual space [0018]. Toru further discloses the multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away and a friend level is set in each zone [0113-0115]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the information processing apparatus taught by Toru with the multiple zones are set concentrically around the position of the avatar of interest is set based on the distance between the characters in the virtual space so as not to allow overlapping of the non-interference region for the first virtual object with the non-interference region for the second virtual object because by doing so would provide “a virtual space providing server according to one aspect of the present invention provides a common virtual space to a plurality of client computers connected via a network, and each client computer connects to a network. A character symbolizing each user is operated in the virtual space in accordance with an operation instruction input via, and the latest state of the virtual space reflecting the behavior of each character is sent to each client computer via the network” [0010].

Regarding claim 15, Toru discloses the information processing apparatus according to claim 1, and further discloses wherein the setting unit sets the first virtual object to one of a plurality of groups in the virtual space on a basis of the first state information (Toru- ¶0038, it is possible to determine that users of the same age group [group] who have common hobbies have common tastes [state information]; Fig. 11 and ¶0113, multiple zones are set concentrically around the position of the avatar of interest. Four stages of zones from zone 1 closest to the avatar of interest to zone 4 farthest away; ¶0115, the friend level 1 is set in the zone 1, the friend level 2 is set in the zone 2, the friend level 3 is set in the zone 3, and the friend level 4 is set in the zone 4; ¶0099, at least if either one of the users wants to be intimate [state information] with the other user , then the avatar of the one user is likely to be located closer to the avatar of the other user for a longer period of time; ¶0131, the user can give priority to the interaction with the users belonging to the predetermined group (friendship level) by designating the friendship level at which the user wants to interact).

Regarding claim 16, Toru discloses the information processing apparatus according to claim 1, and further discloses wherein the setting unit sets a position of the first virtual object in the virtual space on a basis of a static parameter of the first user (Toru- ¶0043, the virtual space providing server determines the initial position of the avatar 2 [sets a position of the first virtual object in the virtual space] so that the avatars 2 of users who have common tastes [a static parameter] and users who have high intimacy are arranged close to each other in the same virtual space 1; ¶0127, the when the user moves the avatar, the position of the avatar is changed to the position desired by the user [static parameter of the first user]).

Regarding claim 17, Toru discloses the information processing apparatus according to claim 16, and further discloses wherein the static parameter includes a user attribute of the first user or a role of the first user in the virtual space (Toru- ¶0087, managing each user who uses the virtual space providing service. The user management information 121 manages, for example, a user ID, a password, a name, a contact e-mail address or a telephone number, a sex, an age, a last login time, etc. [user attribute] in association with each other; ¶0055, the positions of players (competitors), referees [role], and balls who are playing a sports match at an actual match venue (stadium) in real time, and provides position information to the virtual space providing server 10).

The method of claim 19 is similar in scope to the functions performed by the apparatus of claim 1 and therefore claim 19 is rejected under the same rationale.

Regarding claim 20, Toru discloses a program for causing a processor (Toru- Fig: 3 and ¶0060 at least one CPU (Central Processing Unit) and the like. The control unit 100 realizes each of the functions 101 to 109 described below by reading and executing a program stored in advance in a ROM (Read Only Memory) or the like) to execute the functions of claim 1.


Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 4-6, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toru in view of Atsushi et al., (machine translation of JP-10254851-A, hereinafter "Atsushi")
Regarding claim 4, Toru discloses the information processing apparatus according to claim 1, and further discloses wherein the setting unit sets a display mode  (Toru- ¶0010, a virtual space providing server according to one aspect of the present invention provides a common virtual space to a plurality of client computers [the virtual space for a first device of the first user and the virtual space for a second device of the second user] connected via a network, and each client computer connects to a network; ¶0068, determining the position and appearance of the avatar based on the avatar management information 126, and displays it in the virtual space [display mode]).
Toru fails to explicitly disclose a display mode of the second virtual object in the virtual space for a first device of the first user and a display mode of the first virtual object in the virtual space for a second device of the second user, such that the display modes differ from each other.
However, Atsushi discloses
a display mode of the second virtual object in the virtual space for a first device of the first user and a display mode of the first virtual object in the virtual space for a second device of the second user, such that the display modes differ from each other (Atsushi- Figs. 22-24 and ¶0144-0145, FIG. 22 shows the situation in which oneself is at work, and FIG. 23 shows the situation in which the members are at work [display modes differ from each other] […] To start a scene to talk further, first select "Go to talk" from the pull-down menu of "Conversation" in the menu bar on the screen with the mouse. This will bring up a selection dialog where you can choose which members to talk to. Then, select the name of the member you want to talk to with the mouse and press the "OK" button to start the scene of going to talk to that member. When it starts, it leaves its seat first, then walks towards that member, and when it reaches the side of that member, it stops and ends when it becomes a middle waist [display mode of the second virtual object in the virtual space for a first device of the first user and a display mode of the first virtual object in the virtual space for a second device of the second user, such that the display modes differ from each other]; ¶0068, a work environment that includes multiple computers that are networked and capable of transferring digital data to each other [a first device of the first user and a second device of the second user]; ¶0081, the distributed members of individual client terminals; Figs. 25-26 and ¶0149-0150, (1) A conversation only between two members. (2) A conversation in which members of each other face each other so that they are within a horizontal angle of 30 degrees in their own field of view [based on the first state information regarding the first user] (FIG. 25) When the condition of the second item is satisfied, a rectangular window for displaying the video image is displayed at the position of the partner member's body in the virtual office space [a display mode of a second virtual object corresponding to a second user in the virtual space], and the real-time video image of the member is displayed. Then, you can have a conversation while watching the facial expressions of the other person's face)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Toru to incorporate the teachings of Atsushi, and apply the configuration in which the display modes differ from each other with a first device of the first user and a second device of the second user, as taught by Toru in the information processing apparatus to set the display mode of the second virtual object in the virtual space for a first device of the first user and a display mode of the first virtual object in the virtual space for a second device of the second user, such that the display mode of the second virtual object is different from the display mode of the first virtual object.
Doing so would provide a real environment that is excellent for teleworkers and a virtual office system that focuses on the transmission of signs.

Regarding claim 5, Toru in view of Atsushi, discloses the information processing apparatus according to claim 4, and further discloses wherein the setting unit alters the display mode of the second virtual object in the virtual space for the first device on a basis of the first state information (Atsushi- Fig. 19 and ¶0139-0140, the facial image of the person himself/herself used for the texture mapping of the face is 12 pictures taken from 12 directions of 30 degrees so that other members can recognize which direction the person is facing in the virtual office. In FIG. 19, the direction when facing the front of the face is 90 degrees, the direction when facing 90 degrees right with respect to the front is 0 degrees, and the direction when facing 90 degrees left is 180 degrees. The direction is 270 degrees when facing right behind of [the first state information]. Then, from the position of the other party in the virtual office space and the position/body direction of the other party, the correct face direction of the other party member who can be seen from his/her position is calculated, and the direction of the 12-direction facial photograph is taken. It is decided whether to select it and it is used for the texture mapping of the members' faces [alters the display mode of the second virtual object in the virtual space]), and
performs no alteration of the display mode of the first virtual object in the virtual space for the second device based on the first state information (Atsushi- Fig. 19 and ¶0139-0140, the facial image of the person himself/herself used for the texture mapping of the face is 12 pictures taken from 12 directions of 30 degrees so that other members can recognize which direction the person is facing in the virtual office [display mode of the first virtual object in the virtual space based on the first state information] Then, from the position of the other party in the virtual office space and the position/body direction of the other party – suggests the second device; ¶0081, the distributed members of individual client terminals [the second device]).

Regarding claim 6, Toru in view of Atsushi, discloses the information processing apparatus according to claim 4, and further discloses wherein the virtual space for the first device and the virtual space for the second device are a same virtual space (Atsushi- Fig. 18 and ¶0137-0140, in the virtual office of the embodiment, the members are represented as follows […] the face of the member who is working in the virtual office space is pasted to the plane faceshaped polygon using the texture mapping of the face, and the body from the neck to the bottom is all polygons. By expressing the members in this way, it is possible to display the person without feeling discomfort even in the virtual space. The facial image of the person himself/herself used for the texture mapping of the face is 12 pictures taken from 12 directions of 30 degrees so that other members can recognize which direction the person is facing in the virtual office […] Then, from the position of the other party in the virtual office space and the position/body direction of the other party, the correct face direction of the other party member who can be seen from his/her position is calculated, and the direction of the 12- direction facial photograph is taken [the virtual space for the first device and the virtual space for the second device are a same virtual space]).

Regarding claim 12, Toru discloses the information processing apparatus according to claim 1, and further discloses obtain state information regarding a state of the user, and set the display mode of the virtual object based on the state information (see Claim 1 rejection for detailed analysis).
Toru fails to explicitly disclose, but Atsushi discloses
obtains second state information regarding a state of the second user (Atsushi- ¶0140, from the position of the other party in the virtual office space and the position/body direction of the other party, the correct face direction of the other party member who can be seen from his/her position is calculated, and the direction of the 12- direction facial photograph is taken; ¶0150, watching the facial expressions of the other person's face [obtains second state information]), and
sets the display mode of the second virtual object on a basis of the second state information (Atsushi- Figs. 25-26 and ¶0149-0150, (1) A conversation only between two members. (2) A conversation in which members of each other face each other so that they are within a horizontal angle of 30 degrees in their own field of view [based on the first state information regarding the first user] (FIG. 25) When the condition of the second item is satisfied, a rectangular window for displaying the video image is displayed at the position of the partner member's body in the virtual office space [display mode of the second virtual object on a basis of the second state information], and the real-time video image of the member is displayed. Then, you can have a conversation while watching the facial expressions of the other person's face; ¶0145, to start a scene to talk further, first select "Go to talk" from the pull-down menu of "Conversation" in the menu bar on the screen with the mouse. This will bring up a selection dialog where you can choose which members to talk to. Then, select the name of the member you want to talk to with the mouse and press the "OK" button to start the scene of going to talk to that member. When it starts, it leaves its seat first, then walks towards that member, and when it reaches the side of that member, it stops and ends when it becomes a middle waist [the display mode of the second virtual object]; ¶0150 discloses watching the facial expressions of the other person's face [obtains second state information]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Toru to incorporate the teachings of Atsushi, and apply the second state information and display mode of the second virtual object with the apparatus, as taught by Toru in order to obtain second state information regarding a state of the second user, and set the display mode of the second virtual object on a basis of the second state information.
Doing so would provide a real environment that is excellent for teleworkers and a virtual office system that focuses on the transmission of signs.

Regarding claim 13, Toru in view of Atsushi, discloses the information processing apparatus according to claim 12, and further discloses wherein the first state information is information regarding behavior or biometric information of the first user (Toru- Fig: 1 shows an avatar 2 as a “character” operated by each user is arranged; ¶0019, displaying the latest state of the virtual space reflecting the behavior of each character [first state information is information regarding behavior]; ¶0045, in the virtual space 1, each user can state their opinions and impressions via the avatar 2 [first state information is information regarding behavior] while watching the video of the sports game displayed on the video display unit 1A), and
the second state information is information regarding behavior or biometric information of the second user (Toru- Fig: 1 shows an avatar 2 as a “character” operated by each user is arranged; ¶0019, displaying the latest state of the virtual space reflecting the behavior of each character [state information is information regarding behavior]; ¶0045, in the virtual space 1, each user can state their opinions and impressions via the avatar 2 [state information is information regarding behavior] while watching the video of the sports game displayed on the video display unit 1A; Atsushi- ¶0150 discloses watching the facial expressions of the other person's face [second state information]).

Regarding claim 18, Toru discloses the information processing apparatus according to claim 16, and fails to explicitly disclose, but Atsushi discloses wherein the virtual space includes a plurality of scenes (Atsushi- Figs. 22-24 and ¶0144, FIG. 22 shows the situation in which oneself is at work, and FIG. 23 shows the situation in which the members are at work; ¶0142, the "attendance scene" and "talking scene", which are the movements of members walking in the office space), and
the setting unit sets the position of the first virtual object in accordance with one of the plurality of scenes set as the virtual space (Atsushi- ¶0140, from the position of the other party in the virtual office space and the position/body direction of the other party, the correct face direction of the other party member who can be seen from his/her position is calculated; ¶0150, when the condition of the second item is satisfied, a rectangular window for displaying the video image is displayed at the position of the partner member's body in the virtual office space, and the real-time video image of the member is displayed).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Toru to incorporate the teachings of Atsushi, and apply the configuration in which the plurality of scenes set as the virtual space to set the position of the first virtual object, as taught by Toru in the information processing apparatus to set the position of the first virtual object in accordance with one of the plurality of scenes set as the virtual space.
The same motivation that was utilized in the rejection of claim 12 applies equally to this claim.


17.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toru in view of Atsushi, further in view of Mullins, (“Mullins”) [US-2014/0354532-A1]
Regarding claim 14, Toru in view of Atsushi, discloses the information processing apparatus according to claim 13, and further discloses wherein the information regarding the behavior includes any one of pieces of information regarding user's facial expression, blinks, posture, vocalization, and a line- of-sight direction (Toru- ¶0085, the facial expression of the avatar changes to a smile and the facial expression of the avatar changes to a crying face), and the prior art fails to explicitly teach, but Mullins discloses
the biometric information includes any one of pieces of information regarding user's heart rate, body temperature, and perspiration (Mullins- ¶0049, the intensity of electrical signals of Alpha waves in combination with the heart rate of a user to determine the user's relaxed state of mind; ¶0074, measuring facial muscle activity and heart rate activity among others).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Toru/Atsushi to incorporate the teachings of Mullins, and apply the biometric information includes a piece of information regarding user's heart rate as the state information, as taught by Toru/Atsushi in the information processing apparatus so the biometric information includes at least one of user's heart rate, body temperature, and perspiration.
Doing so would provide manipulating virtual objects in augmented reality via intent.


Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2018/0024621-A1 to Nagaishi et al., Biological information processing system, server system, and information processing method teaches the information conversion unit may determine which one of a positive state, a normal state, and a negative state a mental state is, on the basis of at least one of the mental and physical information of the receiver and the mental and physical information of the transmitter, and may perform conversion of the presentation mode of the received information on the basis of the determined mental
state (¶0016).
US-2018/0341386-A1 to lnomata et al., Information processing method and apparatus, and program for executing the information processing method on computer teaches controling the motion (e.g., movement and state change) of the target object in the virtual space. The virtual object control module controls the motion (e.g., movement and state change) of the avatar and the player character (¶0182).
US-20140218361-A1 to Abe et al., Information processing device, client device, information processing method, and program teaches an information processing device including an image acquisition unit that acquires a captured image of a real space from an image capture device, a setting unit that sets, in association with the real space, an augmented reality space that virtually augments the real space by discretizing, in units of voxels, a real object within the real space depicted in the captured image, and a control unit that controls an action of a virtual object placed within the augmented reality space (Abstract).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619